Name: 2001/866/EC: Commission Decision of 3 December 2001 concerning a specific financial contribution by the Community relating to the surveillance programme of Campylobacter in broilers presented by Sweden (notified under document number C(2001) 3820)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  agricultural activity;  beverages and sugar
 Date Published: 2001-12-07

 Avis juridique important|32001D08662001/866/EC: Commission Decision of 3 December 2001 concerning a specific financial contribution by the Community relating to the surveillance programme of Campylobacter in broilers presented by Sweden (notified under document number C(2001) 3820) Official Journal L 323 , 07/12/2001 P. 0026 - 0028Commission Decisionof 3 December 2001concerning a specific financial contribution by the Community relating to the surveillance programme of Campylobacter in broilers presented by Sweden(notified under document number C(2001) 3820)(Only the Swedish text is authentic)(2001/866/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2) and, in particular, Article 19 and Article 20 thereof,Whereas:(1) The protection of human health against diseases and infections directly or indirectly transmissible from animals to man (zoonoses) is of paramount importance.(2) The Community is currently in the process of reviewing its policy on the control and prevention of zoonoses.(3) In this framework, the Scientific Committee on Veterinary Measures relating to Public Health was requested to express an opinion on the basis of zoonosis-control policies, where special attention should be paid to the assessment of risks related to zoonotic diseases causing major concern to public health.(4) In its conclusions of the opinion of 12 April 2000, the Scientific Committee on Veterinary Measures relating to Public Health identified Salmonella and Campylobacter as the most important food-borne zoonoses currently, if referring to the number of reported human cases.(5) It is recognised that a number of gaps exist in the knowledge of the epidemiology of Campylobacter as a food-borne zoonosis and the above opinion indicated in particular that the efficiency of establishing strict hygiene barriers at poultry farm level should be documented, and that the efficiency of procedures to lower the prevalence of Campylobacter at farm level needs further scrutiny.(6) A surveillance programme for broilers operated by the Swedish poultry meat industry association started in 1991. The surveillance programme, which included sampling of slaughter groups at the abattoir and voluntary measures in farms, showed some success in reducing the prevalence of Campylobacter in the slaughter groups of broilers.(7) The Swedish authorities presented on 31 May 2000, with a view to obtaining financial support from the Community, a multiannual national surveillance programme of Campylobacter in broilers, and a revised programme on 13 October 2000, to estimate the baseline prevalence both in primary production and in the food chain, and to progressively reinforce implementation of hygienic measures in farms with a view to lowering the prevalence at farm level and subsequently along the food chain. The programme started on 1 July 2001.(8) The said programme can provide technical and scientific information potentially valuable for the development of Community veterinary legislation.(9) In the light of the importance of Campylobacter as a zoonosis, it is useful to provide financial assistance for an appropriate period of time within a maximum of four years, to cover certain costs incurred by Sweden and to collect valuable technical and scientific information. For budgetary reasons, Community assistance is decided each year. By Commission Decision 2001/29/EC(3), the Community provided financial assistance for the second semester of the year 2001.(10) The Swedish authorities presented on 31 May 2001 a programme for Community financial assistance during 2002, and a revised programme on 26 July 2001 and 19 October 2001. The financial assistance provided for the period 1 January 2002 to 31 December 2002 shall be up to a maximum of EUR 160000.(11) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999(4), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(12) A financial contribution from the Community shall be granted in so far as the actions provided for are effectively carried out and provided that the authorities furnish all the necessary information within the time limits provided for.(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The surveillance programme for Campylobacter in broilers presented by Sweden is hereby approved for a period of 12 months starting from 1 January 2002.2. The financial assistance from the Community for the programme referred to in paragraph 1 shall be 50 % of the costs (VAT excluded) incurred by Sweden for laboratory testing, up to SEK 150 per test and up to a maximum of EUR 160000.Article 2The financial assistance referred to under Article 1(2) shall be granted to Sweden subject to:(a) bringing into force by 1 January 2002 the laws, regulations and administrative provisions for implementing the programme;(b) forwarding a report to the Commission by 1 July 2002 on the progress of the programme and the costs incurred. The report shall conform to the model as set out in the Annex;(c) forwarding a final report by 31 March 2003 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period 1 January to 31 December 2002;(d) these reports providing substantive and valuable technical and scientific information corresponding to the purpose of the Community intervention;(e) implementing the programme effectively;and provided that Community veterinary legislation has been respected.Article 3This decision is addressed to Sweden.It shall apply from 1 January 2002.Done at Brussels, 3 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 6, 11.1.2001, p. 22.(4) OJ L 160, 26.6.1999, p. 103.ANNEX>PIC FILE= "L_2001323EN.002802.TIF">